Case 1:20-cr-00152-PAB Document 199 Filed 11/20/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    JAYSON JEFFREY PENN,
2.    MIKELL REEVE FRIES,
3.    SCOTT JAMES BRADY,
4.    ROGER BORN AUSTIN
5.    TIMOTHY R. MULRENIN,
6.    WILLIAM VINCENT KANTOLA,
7.    JIMMIE LEE LITTLE,
8.    WILLIAM WADE LOVETTE,
9.    GARY BRIAN ROBERTS,
10.   RICKIE PATERSON BLAKE,

      Defendants.


    UNOPPOSED GOVERNMENT MOTION TO EXTEND THE GOVERNMENT’S
                         DISCOVERY DEADLINE
______________________________________________________________________

      The United States of America respectfully moves the Court for an order extending

the government’s discovery deadline by one week, to December 1, 2020, due to a

positive COVID-19 test in the government’s Electronic Processing Center.

      AS GROUNDS for this motion, the government states as follows:

      1.      The Discovery Orders for Defendants Mulrenin, Kantola, Little, Lovette,

Roberts, and Blake require the government to disclose materials on or before

November 24, 2020. (ECF Nos. 138, 141, 144, 147, 150, 153).
Case 1:20-cr-00152-PAB Document 199 Filed 11/20/20 USDC Colorado Page 2 of 4




         2.     The government has been diligent in fulfilling its discovery obligations

and has already produced more than 12.7 million documents. The government

anticipated making additional productions this week and on November 24, 2020, to

comply with its deadline. Because of the volume of materials, the government will

provide the remaining productions on physical media, which will be shipped by

common carrier to the defendants.

         3.     However, the government recently learned that a contract employee in the

government’s Electronic Processing Center, which processes incoming and outgoing

document productions, tested positive for COVID-19. As a result, the Electronic

Processing Center is temporarily closed while it undergoes a deep cleaning and

employees who had contact with the COVID-positive employee are in the process of

quarantining. The government does not expect employees to return to the Electronic

Processing Center until next week, pending COVID-19 quarantining and test results for

the exposed employees.

          4.     While the government will resume production of discovery as soon as

    possible, due to the delay caused by the closure and the uncertainty of the

    situation, the government respectfully requests a preliminary extension of its

    discovery deadline by one week.1

         5.     The United States has consulted with counsel for the defendants and they


1 The government’s investigation is ongoing and thus generates additional evidence that
has been and will continue to be provided to all defendants on a rolling basis as it is
received and processed for production. With regard to cell phones and iCloud accounts
that were seized in the summer and early fall of 2020 pursuant to search warrants, for
example, the government is currently working with the various stakeholders to filter the
evidence for privilege.
                                               2
Case 1:20-cr-00152-PAB Document 199 Filed 11/20/20 USDC Colorado Page 3 of 4




have no objection to this request.

      WHEREFORE, the government respectfully requests that the Court extend the

deadline for the government’s discovery by one week, to December 1, 2020.

      Respectfully submitted this 20th day of November, 2020.




                                              _____________________________
                                              HEATHER D. CALL
                                              Trial Attorney
                                              United States Department of Justice
                                              Antitrust Division
                                              450 Fifth Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 598-2623
                                              E-mail: Heather.Call@usdoj.gov

                                              Attorney for the United States




                                          3
Case 1:20-cr-00152-PAB Document 199 Filed 11/20/20 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 20th day of November 2020, I electronically filed

the foregoing UNOPPOSED GOVERNMENT MOTION TO EXTEND THE

GOVERNMENT’S DISCOVERY DEADLINE with the Clerk of the Court using CM/ECF

which will send notification of such filing to counsel of record in the above-captioned

matter.




                                                 _____________________________
                                                 HEATHER D. CALL
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Antitrust Division
                                                 Washington Criminal II Office
                                                 450 Fifth Street, N.W.
                                                 Washington, D.C. 20530
                                                 Tel: (202) 598-2623
                                                 Email: Heather.Call@usdoj.gov

                                                 Attorney for the United States
